DETAILED ACTION
This action is in response to Application No. 17/265,325 originally filed 02/02/2021. The amendment presented on 05/16/2022 which provides no amendments to claims 21-41 is hereby acknowledged. Currently Claims 21-41 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings received on 05/16/2022.  These drawings are now in compliance. This objection is now withdrawn.
Claim Interpretation
Applicants comments on the claim interpretation are acknowledged.
Allowable Subject Matter
Claim 21 is allowed.
	Further depending claims 22-41 are allowed based on their dependence from an allowable base claim.
	The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features as recited in the independent claim. This features of this claim are shown in Figure 1 and further circuit details can be found in later figures. Thus the prior art of record does not appear to teach “a current control circuit and a time control circuit, the current control circuit is configured to generate a driving current and output the driving current to the time control circuit, wherein the time control circuit comprises: a first resetting sub-circuit, a first data writing sub-circuit, a first threshold compensation sub-circuit, a ramp writing sub-circuit and a switch sub-circuit, the first resetting sub-circuit, the first data writing sub-circuit and the ramp writing sub-circuit and the switch sub-circuit are coupled to a first node, the first resetting sub-circuit, the first threshold compensation sub-circuit and the switch sub- circuit are coupled to a second node, the first threshold compensation sub-circuit, the switch sub- circuit and the current control circuit are coupled to a third node, and the first threshold compensation sub-circuit, the switch sub-circuit and an element to be driven are coupled to a fourth node; the first resetting sub-circuit is configured to write a reference voltage and a first initialization voltage to the first node and the second node, respectively, in response to control of a signal of a first reset signal line; the first data writing sub-circuit is configured to write a first data voltage to the first node in response to control of a signal of a first gate line; the first threshold compensation sub-circuit is configured to write the reference voltage to the third node and perform threshold compensation on a transistor within the switch sub-circuit in response to control of the signal of the first gate line; the ramp writing sub-circuit is configured to write a preset ramp signal to the first node in response to control of a signal of a control signal line; the switch sub-circuit is configured to adjust a voltage at the second node according to a voltage difference between a voltage of the ramp signal loaded at the first node and the first data voltage, and to control electrical coupling and decoupling between the third node and the fourth node in response to control of the voltage at the second node.” as recited in the independent claim. Therefore, it is respectfully submitted the claims area allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626